Appeal by the defendant from a judgment of the Supreme Court, Queens County (Berman, J.), rendered June 22, 1984, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial supported the defendant’s conviction of manslaughter in the second degree since the defendant’s actions had created a substantial and justifiable risk of which he was aware, which risk he disregarded in shooting and killing the deceased (see, People v Licitra, 47 NY2d 554; cf., People v Montanez, 41 NY2d 53).
The defendant’s remaining contentions are without merit. Thompson, J. P., Niehoff, Weinstein and Fiber, JJ., concur.